Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application is in condition for allowance except for the presence of claims 16-20 directed to non-elected species claims without traverse.  Accordingly, claims 16-20 have been cancelled.

				Examiner's Amendment
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: Cancel claims 16-20.


Allowability Notice
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance: 
           The Applicants’ replies make evident the reasons for allowance, satisfying the “record as a whole” provision of the rule 37 CFR 1.104(e). Specifically, the substance of applicants’ remarks, filed 01/21/2022 with the amended claims, are persuasive, as such the reasons for allowance are in all probability evident from the record and no statement is deemed necessary (see MPEP 1302.14).
s 1-15 are allowed.
The following is an examiner's statement of reasons for allowance: 
Claims 1-15:  The primary reason for the allowance of the claims is the inclusion of the limitation “wherein the fin structure comprises a lower portion that is elongated in a first direction and a plurality of upper portions protruding from the lower portion and crossing the lower portion in a second direction that is different from the first direction; the plurality of channel patterns being above each of the plurality of upper portions”, in all of the claims in combination with the remaining features of independent claim 1.
Ching et al. (US 2017/0194213) teach a semiconductor substrate (Fig. 19C, element 210) comprising a first semiconductor material; a fin structure (Fig. 19C, element 410 comprising epitaxial material, paragraph 0033) comprising a second semiconductor material on the semiconductor substrate, wherein the second semiconductor material is different from the first semiconductor material; a gate structure (Fig. 19C, element 1010) extending in the first direction on the fin structure; a plurality of source/drain patterns (Fig. 19C, elements 870/875) on the fin structure on opposite sides of the gate structure, wherein the plurality of source/drain patterns includes a first source/drain pattern; and a plurality of channel patterns (Fig. 19C, elements 316) between the first source/drain pattern, and the plurality of channel patterns being spaced apart from each other in a third direction perpendicular to a plane formed by the first direction and the second direction, wherein the gate structure comprises a metal gate pattern (paragraph 0072) that extends in the first direction and surrounds the plurality of channel patterns (Fig. 19C).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled "Comments on Statement of Reasons for Allowance.”
Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHED AHMED whose telephone number is (571)272-3477.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on 571-270-0373.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 
							/SHAHED AHMED/
Primary Examiner, Art Unit 2813